EXHIBIT 10.1

 

[skky_ex101img1.jpg]



 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT is made and entered into as of _________,
by and between Skkynet Cloud Systems, Inc. (OTC: SKKY), a Nevada corporation
with an address at 2233 Argentia Road, Suite 306, Mississauga, ON, L5N 2X7
Canada (the “Company” or “Seller”), and _________, with an address at _________
(the “Purchaser”) (collectively, the “Parties”) :

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”), the Seller desires to issue and sell to the Purchaser, and
the Purchaser desires to purchase from the Seller, _________ shares of common
stock, par value $0.001 per share (the “Common Stock”) of the Seller (the
“Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Seller and the Purchaser agree
as follows:

 

Section 1. Sale and Purchase of Shares

 

1.1 Sale and Purchase of Shares. The Seller hereby sells to the Purchaser and
the Purchaser hereby purchases from the Seller _________ shares of Common Stock.
The Seller and the Purchaser are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
pursuant to Regulation S of the Securities Act.

 

1.2 Subject to the terms and conditions hereof, the Company will sell and
deliver to the Purchaser and the Purchaser will purchase from the Company, on
the Closing (as defined below), the Shares for a purchase price as set forth in
Section 2.3 below.

 

Section 2. Closing Date; Delivery; Consideration

 

2.1 Closing Date. The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall take place in an offshore transaction (as defined Rule
902(h) of Regulation S) within five (5) business days immediately following the
execution and delivery of this Agreement or unless otherwise agreed to by the
Company and the Purchaser.

 

2.2 Delivery at Closing. At the Closing, the Company will deliver to the
Purchaser a stock certificate registered in the Purchaser’s name, representing
the number of Shares to be purchased by the Purchaser hereunder, against payment
of the consideration as indicated herein.

 

2.3 Consideration. As consideration for the purchase of the Shares as set forth
in Section 1 of this Agreement, Purchaser shall pay Seller the amount of
_________ U.S. Dollars ($_________), to be paid in immediately available funds
pursuant to the instructions of the Company.

 



  1

   



 

[skky_ex101img1.jpg] 

 

Section 3. Representations and Warranties of Seller

 

The Company hereby represents and warrants to the Purchaser as follows:

 

3.1 Organization and Standing; Articles and Bylaw. The Company is and will be a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and will have all requisite corporate power and
authority to carry on its business as proposed to be conducted.

 

3.2 Corporate Power. The Company will have at the Closing, all requisite
corporate power to enter into this Agreement and to sell and issue the Shares.
This Agreement shall constitute a valid and binding obligation of the Seller
enforceable in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors’ rights.

 

3.3 No Conflict. The execution and delivery of this Agreement by the Company and
the performance by the Company of its obligations hereunder in accordance with
the terms hereof: (a) will not require the consent of any third party or
governmental entity under any laws; (b) will not violate any laws applicable to
the Seller and (c) will not violate or breach any contractual obligation to
which the Seller is a party.

 

3.4 Valid Issuance of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions described herein in this Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Purchaser. Assuming the accuracy of the representations of the
Purchaser in Section 4 of this Agreement and subject to the filings described in
Section 3.5 below, the Shares will be issued in compliance with all applicable
federal and state securities laws, and as may be required by future changes in
such laws.

 

3.5 Government Consents and Filings. Assuming the accuracy of the
representations made by the Purchaser in Section 4 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation S of the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, which have been made or
will be made in a timely manner.

 

Section 4. Representations and Warranties of Purchaser

 

The Purchaser hereby represents and warrants to the Seller as follows:

 

4.1 Investment Experience; Sophistication. The Purchaser is a sophisticated
investor, as described in Rule 506(b)(2)(ii) promulgated under the Securities
Act and has such experience in business and financial matters that it is capable
of evaluating the merits and risk of an investment in the Seller. The Purchaser
has such knowledge and experience in financial and business matters so that the
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, whether by reason of the Purchaser’s own business and financial
expertise, the business and financial expertise of certain professional advisors
unaffiliated with the Company with whom the Purchaser has consulted, or the
Purchaser’s preexisting business relationship with the Company or any of its
officers, directors or controlling persons. The Purchaser acknowledges that the
purchase of the Shares involves a high degree of risk, and that the Company’s
future prospects are uncertain. The Purchaser is able to hold the Shares
indefinitely if required and is able to bear the loss of its entire investment
in the Shares. The Purchaser further acknowledges that it is able to bear the
financial risks associated with an investment in the Shares.

 



  2

   



 

[skky_ex101img1.jpg]

 

4.2 Investment Intent. The Purchaser is acquiring the Shares for investment for
its own account, not as a nominee or agent, and not with the view to, or for
resale in connection with, any distribution thereof, and that the Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing the same. The Purchaser further represents that it does not have
any contract, undertaking, agreement or arrangement with any person or entity to
sell, transfer or grant participation to such person or entity or to any third
person or entity with respect to any of the Shares.

 

4.3 Access to Data; Due Diligence. The Purchaser is sufficiently aware of the
Company’s business affairs and financial condition to reach an informed and
knowledgeable decision to acquire the Shares. The Purchaser has had the
opportunity to ask questions of the Company, obtain additional information on,
and discuss the plans, operations and financial condition of the Company with
its officers, directors or controlling persons, and has received all information
the Purchaser deems appropriate for assessing the risk of an investment in the
Shares. Purchaser acknowledges that it has been given full access to such
records of the Seller and the subsidiaries and to the officers of the Seller and
the subsidiaries and received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation.

 

4.4 No General Solicitation. The Purchaser acknowledges that the Shares were not
offered to such Purchaser by means of any form of general or public solicitation
or general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

 

4.5 Rule 144. The Purchaser understands that the Shares may not be offered for
sale, sold, assigned or transferred unless such Shares are registered under the
Securities Act or an exemption from registration is available. The Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Purchaser understands that
to the extent that Rule 144 is not available, Purchaser will be unable to sell
any Shares without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

 

4.6 Legends. The Purchaser hereby agrees with the Seller that the Shares will
bear the following legend or one that is substantially similar to the following
legend:

 



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE SELLER AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
SELLER, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



 



  3

   



 

[skky_ex101img1.jpg]

 

4.7 Additional Legend; Consent. Additionally, the Shares will bear any legend
required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchaser consents to the Seller making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Shares.

 

4.8 Offshore Transaction. Purchaser represents and warrants to Seller on the
date hereof, and as of the date of the Closing, the Purchaser is not a U.S.
person (whenever such term is used herein, it shall have the meaning given in
Rule 902(k) of Regulation S), and that at the time of the origination of this
Agreement and the execution and delivery of this Agreement, Purchaser was
outside the United States at the address first set out above.

 

4.9 Authorization.

 

a. This Agreement, when executed and delivered by the Purchaser, will constitute
valid and legally binding obligations of the Purchaser, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally; and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.

 

b. The execution, delivery and performance by the Purchaser of this Agreement
and compliance therewith and the purchase and sale of the Shares will not result
in a violation of and will not conflict with, or result in a breach of, any of
the terms of, or constitute a default under, any provision of state or Federal
law to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the Purchaser is bound, or result in
the creation of any mortgage, pledge, lien, encumbrance or charge upon any of
the properties or assets of the Purchaser pursuant to any such term.

 

c. The Purchaser has all necessary power and authority to enter into and to
perform its obligations under this Agreement, and the execution, delivery and
performance by the Purchaser of this Agreement have been duly authorized by all
necessary action on the part of the Purchaser and its management. No consent,
approval, authorization, order, filing, registration or qualification of or with
any court, governmental authority or third person is required to be obtained by
the Purchaser in connection with the execution and delivery of this Agreement by
the Purchaser or the performance of the Purchaser’s obligations hereunder.

 

Section 5. Miscellaneous

 

5.1 Governing Law; Construction. This Agreement shall be governed in all
respects by, and construed in accordance with, the laws of the Province of
Ontario, without regard to conflicts of laws principles thereof. The Parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 



  4

   



 

[skky_ex101img1.jpg]

 

5.2 Survival. The terms, conditions and agreements made herein shall survive the
Closing.

 

5.3 Assignment; Successors and Assigns. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the Parties without
the prior written consent of each of the other Parties. Any purported assignment
without such consent shall be void. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors, assigns, heirs, executors and
administrators of the Parties.

 

5.4 Entire Agreement; Third Party Beneficiaries. This Agreement, (a) constitutes
the entire and full understanding and agreement between the Parties with regard
to the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
transactions contemplated herein, and (b) are not intended to confer upon any
person other than the Parties any rights or remedies.

 

5.5 Amendment; Waiver; No Additional Consideration. Neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated, except by a
written instrument signed by all the Parties. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

5.6 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated in this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated in this Agreement are fulfilled to the extent
possible.

 

5.7 Counterparts; Facsimile Execution. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the Parties and delivered to the other Parties. Facsimile execution and
delivery of this Agreement is legal, valid and binding for all purposes.

 

[Signature page follows]

 

  5

   



 

[skky_ex101img1.jpg]



 

IN WITNESS WHEREOF, the undersigned have executed this Common Stock Purchase
Agreement as of the day and year first above written.

 



 

COMPANY, SELLER

SKKYNET CLOUD SYSTEMS, INC.

        By:

 

Name:

Paul E. Thomas

    Title:

President

 

 

 

 

 

 

PURCHASER

 

 

 

 

 

 

By:

 

 

 

Name:

 

 



 

 



6

